Title: To Benjamin Franklin from Jonathan Williams, Sr., 27 August 1770
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir
Boston Augt 27th. 1770
My Son Josiah is determined to go to London and I Belive Will Sail in about a month. I wish he might be accomidated at Good Mrs. Stevensons if agreeable if this Cant be please to direct the unfortinate Stranger to Some Other Good place. I Shall Send his Brother to take Care off him, it may apper to you Very extrodnary for us to Consent to Such a Step but the Happiness of his whol Life Seemes to Depend on his Going to England and Some of the best Gentlemen in town adviz’d to it. He has for a long time been Very anxious to Se the Famus Mr. Stanley Who he thinks Can Serve him in the Siance of Musick in which he has made Some Proficance and is Very fond of Excelling, but Dispares allmost of all Instruction but this Great Blind man Who he Says can give him more Light in this matter then any man living that Can See.
We have no Business nor likley to have owing to the unhappy differance between Great Britain and her Collines Which will consequenthaly prove the total Ruin of thousands.
Aunt Mecom is well Settled in the Old place tho almost a N House; we flatter ourselves that you Will on your Return Call at Boston if So I Shall take it kind if you make my [House] your Home, I am Sinesible you are much engag’d in Public Concerns and I dont mean by Writing to you to give you too much Concern or troble with my Sons tho I Shall esteem it a great favour if you take notice of them if Only as Strangers in London. Your advice may not only Save my money but them from Ruin in [in the margin: Plas to turn over] Such a place as London is tho thay are Good Lads and I belive have Some Merit Otherwise I Should not have trustd them.
We Want a Governor and all most every Body Wishes Doctor Franklin might Come as well as your Dutifull Nephew and Humble Servant
Jona Williams
 
Endorsed: Jona Williams  Aug. 27. 1770
